DETAILED ACTION
This Office Action is in response to an application filed on November 30, 2020, in which claims 1 through 20 are pending, and ready for examination.  

Acknowledgement is made of Applicant’s claim for domestic benefit as a Continuation of U.S. Application No. 15/970,026 filed on May 3, 2018, now U.S. Patent No. 10,855,670.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to:
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of commonly-owned U.S. Patent No. 10,855,670.  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reason(s): 

Claim 1 of the instant application is merely a broader version of the claim scope recited in claim 1 of U.S. Patent No. 10,855,670.  That is, claim 1 of the instant application is anticipated by claim 1 of U.S. Patent No. 10,855,670.  This analysis is equally applicable to independent claims 10 and 15 of the instant application.  

Claims 2-9, 11-14, and 16-20 are each dependent from one of claims 1, 10, or 15, and are therefore rejected by virtue of that dependency.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Khalid, et al., U.S. Pub. No. 2015/0121501 (hereinafter referred to as Khalid), in view of Chan, et al., U.S. Pub No. 2015/0350186 (hereinafter referred to as Chan).  

With regard to claim 1, Khalid teaches a computing device comprising a processor and a memory (Khalid, [0026]); and machine-readable instructions stored in the memory that, when executed by the processor, cause the computing device to (Khalid, [0026]) at least: send the notification to a client device associated with the user account (Khalid, [0036]).  
Khalid does not explicitly disclose, but Chan teaches in the same field of endeavor, send a query to a federated service, the query comprising an access token associated with a user account (Chan, [0035]; [0084]; Fig. 5); receive a response from the federated service, the response comprising a notification corresponding to the user account (Chan, [0084]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Khalid with the teachings of Chan.  The motivation for this combination is to enable full federation of a user’s credentials which eliminates the need for a user to submit credentials (e.g., a username and password) each time that the client computing device transmits a request for protected resources (Chan, [0025]).  

With regard to claim 2, Khalid in view of Chan teaches the limitations of claim 1, as stated.  Khalid in view of Chan further teaches wherein the machine-readable instructions, when executed by the processor, further cause the computing device to at least identify an application executing on the client device based at least in part on an authentication credential (Chan, [0033]).

With regard to claim 3, Khalid in view of Chan teaches the limitations of claim 1, as stated.  Khalid in view of Chan further teaches wherein the notification has been generated since a previous query (Chan, [0084]).

With regard to claim 4, Khalid in view of Chan teaches the limitations of claim 1, as stated.  Khalid in view of Chan further teaches wherein the machine-readable instructions, when executed, further cause the computing device to at least identify a client application executing on the client device (Chan, [0033]).

With regard to claim 5, Khalid in view of Chan teaches the limitations of claims 1 and 4, as stated.  Khalid in view of Chan further teaches wherein the client application is identified based at least in part on an authentication credential associated with the client application (Chan, [0019]).

With regard to claim 6, Khalid in view of Chan teaches the limitations of claims 1 and 4, as stated.  Khalid in view of Chan further teaches wherein sending the notification to the client device further comprises pushing the notification to the client application (Chan, [0035]).

With regard to claim 7, Khalid in view of Chan teaches the limitations of claim 1, as stated.  Khalid in view of Chan further teaches wherein the client device is registered with a polling service (Chan, [0033]).

With regard to claim 8, Khalid in view of Chan teaches the limitations of claims 1 and 7, as stated.  Khalid in view of Chan further teaches wherein the access token indicates that that the polling service is authorized to receive the response (Chan, [0025]-[0026]; [0033]-[0034]).

With regard to claim 9, Khalid in view of Chan teaches the limitations of claim 1, as stated.  Khalid in view of Chan further teaches wherein the notification is sent to the client device via at least one of an email message and a short message service (SMS) message (Khalid, [0036]; [0047]).

With regard to claim 10, Khalid teaches sending the event to a client device associated with the user account (Khalid, [0036]).  
Khalid does not explicitly disclose, but Chan teaches in the same field of endeavor, sending a query to a federated service, the query comprising an access token associated with a user account (Chan, [0035]; [0084]; Fig. 5); receiving a response from the federated service, the response comprising an event corresponding to the user account (Chan, [0084]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Khalid with the teachings of Chan.  The motivation for this combination is to enable full federation of a user’s credentials which eliminates the need for a user to submit credentials (e.g., a username and password) each time that the client computing device transmits a request for protected resources (Chan, [0025]).  

With regard to claim 11, Khalid in view of Chan teaches the limitations of claim 10, as stated.  Khalid in view of Chan further teaches wherein the event has occurred since a previous query (Chan, [0084]).

With regard to claim 12, Khalid in view of Chan teaches the limitations of claim 10, as stated.  Khalid in view of Chan further teaches identifying a client application executing on the client device (Chan, [0033]).

With regard to claim 13, Khalid in view of Chan teaches the limitations of claims 10 and 12, as stated.  Khalid in view of Chan further teaches wherein the client application is identified based at least in part on an authentication credential associated with the client application (Chan, [0019]).

With regard to claim 14, Khalid in view of Chan teaches the limitations of claim 10, as stated.  Khalid in view of Chan further teaches wherein the event is sent to the client device via at least one of an email message and a short message service (SMS) message (Khalid, [0036]; [0047]).

With regard to claim 15, Khalid teaches a non-transitory computer-readable medium for polling federated services, the non-transitory computer-readable medium comprising machine-readable instructions that, when executed by a processor, cause a computing device to (Khalid, [0026]; [0054]) at least: send the action to a client device associated with the user account (Khalid, [0036]).  
Khalid does not explicitly disclose, but Chan teaches in the same field of endeavor, send a query to a federated service, the query comprising an access token associated with a user account (Chan, [0035]; [0084]; Fig. 5); receive a response from the federated service, the response comprising an action to be performed by a user with the federated service (Chan, [0084]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Khalid with the teachings of Chan.  The motivation for this combination is to enable full federation of a user’s credentials which eliminates the need for a user to submit credentials (e.g., a username and password) each time that the client computing device transmits a request for protected resources (Chan, [0025]).  

With regard to claim 16, Khalid in view of Chan teaches the limitations of claim 15, as stated.  Khalid in view of Chan further teaches wherein the machine-readable instructions, when executed by the processor, further cause the computing device to at least identify an application executing on the client device based at least in part on an authentication credential (Chan, [0033]).

With regard to claim 17, Khalid in view of Chan teaches the limitations of claim 15, as stated.  Khalid in view of Chan further teaches identify a client application executing on the client device (Chan, [0033]).  

With regard to claim 18, Khalid in view of Chan teaches the limitations of claims 15 and 17, as stated.  Khalid in view of Chan further teaches wherein the client application is identified based at least in part on an authentication credential associated with the client application (Chan, [0019]).  

With regard to claim 19, Khalid in view of Chan teaches the limitations of claim 15, as stated.  Khalid in view of Chan further teaches wherein the client device is registered with a polling service (Chan, [0033]).  

With regard to claim 20, Khalid in view of Chan teaches the limitations of claims 15 and 19, as stated.  Khalid in view of Chan further teaches wherein the access token indicates that that the polling service is authorized to receive the response (Chan, [0025]-[0026]; [0033]-[0034]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Brant Murphy whose telephone number is (571)272-6433. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. BRANT MURPHY/Primary Examiner, Art Unit 2435                                                                                                                                                                                                        
August 27, 2022